Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150810                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  HOPE NETWORK — REHABILITATION                                                                      Richard H. Bernstein,
  SERVICES,                                                                                                          Justices
            Petitioner-Appellant,
  v                                                                SC: 150810
                                                                   COA: 317367
                                                                   Tax Tribunal: 00-412553
  CITY OF KENTWOOD,
            Respondent-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the December 2, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2015
           t0624
                                                                              Clerk